Title: From George Washington to Benjamin Lincoln, 26 February 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            (Private)
                            My dear Sir
                            Head Quarters Feby 26th 1783
                        
                        I believe it was mentioned when you was at Head Quarters that Major Villefranche had made application for
                            promotion—I have declined in this and all similar instances to use my influence directly with Congress, to obtain rank for
                            Gentlemen who solicited it out of the common course of promotion; because I wished in the first place that Honble Body
                            might decide according to their own pleasure, and in the second that I might not be harrassed with a multitude of useless
                            & improper applications. Tho I foresee this may in some degree be the case if Major Villefranche succeeds, yet I
                            cannot conceal my sentiments in his favor (which indeed I have expressed very fully in a Certificate which has been given
                            to him) and should not his promotion involve any very troublesome consequences of this kind, I wish with all my heart it
                            might take place. With sentiments of esteem & regard I am My dear Sir Your Most Obedt Servant
                        
                            Go: Washington
                        
                    